USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 1 of 52


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 SIERRA CLUB                                         )
                                                     )
                 Plaintiff,                          )
                                                     )
       v.                                            )      Cause No. 2:19-cv-337
                                                     )
 BP PRODUCTS NORTH AMERICA INC.,                     )
                                                     )
                 Defendant.                          )
                                                     )

   DEFENDANT BP PRODUCTS NORTH AMERICA INC.’S ANSWER TO PLAINTIFF’S
         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       For its Answer to Plaintiff’s Complaint for Declaratory and Injunctive Relief, Defendant

BP Products North America Inc. (“Whiting”) respectfully state as follows:

                                  STATEMENT OF THE CASE

       1.        This is a citizen enforcement suit brought by Hoosier Chapter of the Sierra Club,

a non-profit environmental organization, on behalf of its individual members, to redress and

prevent repeated and ongoing Clean Air Act violations that negatively affect the health and lives

of residents of the State of Indiana and adjacent communities in northeastern Illinois by exposing

them to harmful air pollutants on a regular basis.

       ANSWER:           Paragraph 1 contains no allegations against Defendant. To the extent

paragraph 1 asserts allegations against Defendant, those allegations are denied.

       2.        Defendant BP Products North America, Inc. (“BP”) owns and operates the

Whiting Refinery, located at 2815 Indianapolis Boulevard, in the City of Whiting, Lake County,

Indiana 46394.

       ANSWER:           Admitted.




                                                 1
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 2 of 52


        3.       BP has repeatedly violated, is violating, and will continue to violate the federal

Clean Air Act, 42 U.S.C. § 7401 et seq., the Indiana State Implementation Plant (“SIP”), and the

Whiting Refinery’s Clean Air Act Title V operating permit at the Whiting Refinery.

        ANSWER:           Denied.

        4.       BP’s violations include repeatedly emitting particulate matter consisting of

particles 10 microns or smaller in diameter (“PM10”) from five large steam-producing boilers in

excess of numeric emissions limitations required under the Indiana SIP and its Title V operating

permit, and failing to conduct required retests following “stack tests” 1 that demonstrated

noncompliance.

        ANSWER:           Denied.

        5.       Plaintiff is unaware of any actions taken by Defendant that are sufficient to

eliminate future violations of the types alleged in Counts I through III, and absent an appropriate

order from this Court, Defendants will continue to violate the Act as described in Counts I through

III. Plaintiff intends this action to encompass any post-Complaint violations of the types alleged

in Counts I through III.

        ANSWER:           Paragraph 5 contains no allegations against Defendant. To the extent

paragraph 5 asserts allegations against Defendant, those allegations are denied.

        6.       Neither the federal nor the government of Indiana has taken enforcement action

or other regulatory action sufficient to prevent BP from violating the Act at Whiting Refinery.

        ANSWER:           Denied.

        7.       Pursuant to the Clean Air Act’s citizen suit provision, 42 U.S.C. § 7604, Plaintiff

Sierra Club files this complaint seeking declaratory and injunctive relief to remedy BP’s violations

1
 “Stack tests,” which are sometimes also referred to as “performance tests,” are periodic tests designed to measure
emissions of specific regulated pollutants, and the efficiency of any associated control devices used to reduce
emissions at facilities subject to the requirements of the Clean Air Act.


                                                         2
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 3 of 52


of federally enforceable emissions limitations, including the installation of air pollution control

devices or operating methods, the assessment of civil penalties for violations of federally

enforceable emissions limits and testing requirements enumerated in this Complaint,

environmental projects to offset or mitigate the harm caused by illegal emissions, and recovery of

Plaintiff’s reasonable fees and costs.

       ANSWER:         Paragraph 7 contains no allegations against Defendant. To the extent

paragraph 7 asserts allegations against Defendant, those allegations are denied.

The Citizen Suit Provision of the Clean Air Act

         8.    The declared purpose of the Clean Air Act is “to protect and enhance the quality

 of the Nation’s air resources so as to promote the public health and welfare and the

 productive capacity of its population.” 42 U.S.C. § 7401(b)(1).

       ANSWER:         The law speaks for itself. To the extent paragraph 8 asserts allegations

against Defendant, those allegations are denied.

       9.      In the “citizen suit” provision of the Act, Congress authorized “any person,” upon

providing a 60-day notice of intent, to commence a civil action on his own behalf “against any

person . . . who is alleged to have violated (if there is evidence that the alleged violation has been

repeated) or to be in violation of (A) an emission standard or limitation under this chapter or (B)

an order issued by the Administrator or a State with respect to such a standard or limitation.” 42

U.S.C. § 7604(a)(1).

       ANSWER:         The law speaks for itself. To the extent paragraph 9 asserts allegations

against Defendant, those allegations are denied.

       10.     Congress enacted the citizen suit provision “specifically to encourage citizen

participation in the enforcement of standards and regulations established under this Act . . . and

intended the section to afford [citizens] very broad opportunities to participate in the effort to


                                                  3
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 4 of 52


prevent and abate air pollution.” Pennsylvania v. Delaware Valley Citizens' Council for Clean Air,

478 U.S. 546, 560 (1986), supplemented, 483 U.S. 711 (1987) (internal citations omitted).

       ANSWER:        The case speaks for itself. To the extent paragraph 10 asserts

allegations against Defendant, those allegations are denied.

       11.     Accordingly, the provision adopts a broad definition of “emission standard or

limitation” which includes, inter alia: any “schedule or timetable of compliance, emissions

limitation, standard of performance or emission standard . . . any other standard, limitation, or

schedule established under any permit issued pursuant to [Title V] of this chapter or under any

applicable State implementation plan approved by the Administrator, any permit term or condition,

and any requirement to obtain a permit as a condition of operations.” 42 U.S.C. § 7604(f).

       ANSWER:        The law speaks for itself. To the extent paragraph 11 asserts

allegations against Defendant, those allegations are denied.

       12.     The citizen suit provision grants federal district courts jurisdiction “to enforce

such an emission standard or limitation, or such an order,” by issuing a declaratory judgment,

providing injunctive relief, imposing any appropriate civil penalties, and through any other

equitable relief as the Court may deem just and proper. 42 U.S.C. § 7604(a).

       ANSWER:        The law speaks for itself. To the extent paragraph 12 asserts

allegations against Defendant, those allegations are denied.

       13.     In issuing any final order in an action brought under the citizen suit provision, a

court may also “award costs of litigation (including reasonable attorney and expert witness fees)

to any party, whenever the court determines such award is appropriate.” 42 U.S.C. § 7604(d).

       ANSWER:        The law speaks for itself. To the extent paragraph 13 asserts

allegations against Defendant, those allegations are denied.




                                                4
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 5 of 52


                                  JURISDICTION AND VENUE

       14.      This Court has subject matter jurisdiction over this action pursuant to 42 U.S.C.

§ 7604(a) of the Clean Air Act, and 28 U.S.C. § 1331 (federal question jurisdiction).

       ANSWER:         Admitted.

       15.      The relief requested is authorized pursuant to 42 U.S.C. § 7604 and 28 U.S.C.

§§ 2201-2202.

       ANSWER:         The law speaks for itself. To the extent paragraph 15 asserts

allegations against Defendant, those allegations are denied.

       16.      This Court is the proper venue for this action because Whiting Refinery is located

within this judicial district. 42 U.S.C. § 7604(c)(1); see also 28 U.S.C. § 1391(e) (federal venue

provision).

       ANSWER:         Defendant admits that venue is proper under 42 U.S.C. § 7604(c)(1)

and 28 U.S.C. § 1391(e) because the Site that is the subject of the action is situated within

the territorial limits of this District and Division. To the extent paragraph 16 asserts any

other allegations against Defendant, those allegations are denied.

                                             NOTICE

       17.      On February 22, 2019, Plaintiff served all necessary parties, including Defendant,

the United States Environmental Protection Agency (“EPA”), and the State of Indiana, with written

notice of the claims stated in this action via U.S. Postal Service certified mail, in accordance with

the notice requirements of 42 U.S.C. § 7604(b)(1)(A) and 40 C.F.R. § 54.2. See generally Notice

of Intent to Sue Letter (February 22, 2019) (“NOI”), Ex. 1; Certified Mail Return Receipts and

Delivery Confirmation for NOI, Ex. 2.

       ANSWER:         Defendant, as to itself, admits receiving an email containing the NOI

described on February 25, 2019, with service of the NOI via U.S Postal Service certified


                                                 5
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 6 of 52


mail made after February 25, 2019. As to the service of other parties, Defendant lacks

sufficient information to admit or deny paragraph 17, and therefore denies same.

       18.     In accordance with the requirements of the Clean Air Act’s citizen suit provision

and its implementing regulations, this notice letter included information sufficient to permit

Defendant to identify the specific standards, limitations, or orders alleged to have been violated,

the activities alleged to be in violation, the person(s) responsible for the alleged violations, the

location of the alleged violations, the likely dates of said violations, and the full names and

addresses of the persons giving notice. 42 U.S.C. § 7604(b)(1)(A); 40 C.F.R. § 54.3.

       ANSWER:         Both the notice letter described and the cited law speak for

themselves. To the extent paragraph 18 asserts allegations against Defendant, those

allegations are denied.

       19.     Pursuant to the Clean Air Act’s citizen suit provision, 42 U.S.C. § 7604(c)(3),

Plaintiff has served a copy of the Complaint simultaneously upon the Attorney General of the

United States and the EPA Administrator.

       ANSWER:         Both the notice letter described and the cited law speak for

themselves.    As to the actions of those other than itself, Defendant lacks sufficient

information to admit or deny paragraph 19, and therefore denies same.

       20.     More than sixty days have elapsed since Plaintiff served the required notice. 42

U.S.C. § 7604(b)(1)(A).

       ANSWER:         Defendant admits more than sixty days have elapsed since Plaintiff

served the notice letter on Defendant. As to the service on other parties, Defendant lacks

sufficient information to admit or deny paragraph 20, and therefore denies same.




                                                 6
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 7 of 52


                                           PARTIES

       21.    Plaintiff Sierra Club is a national nonprofit organization with 67 chapters and

about 780,000 members, including in Indiana, dedicated to exploring, enjoying, and protecting

the wild places of the earth; to practicing and promoting the responsible use of the earth’s

ecosystems and resources; to educating and enlisting humanity to protect and restore the quality

of the natural and human environment; and to using all lawful means to carry out these

objectives.

       ANSWER:        Paragraph 21 contains no allegations against Defendant. To the extent

paragraph 21 asserts allegations against Defendant, those allegations are denied.

       22.    The Sierra Club’s concerns encompass protecting air quality and the adverse

human health impacts associated with particulate matter pollution.

       ANSWER:        Paragraph 22 contains no allegations against Defendant. To the extent

paragraph 22 asserts allegations against Defendant, those allegations are denied.

       23.    The Indiana Chapter of the Sierra Club, known as the Hoosier Chapter, is

headquartered in Indianapolis, Indiana and has approximately 10,300 members. Several

members of the Hoosier Chapter live, and own or rent property, in close proximity to the

Whiting Refinery, are exposed to and adversely affected by the particulate matter emissions from

Whiting Refinery alleged in this Complaint, and would ordinarily have standing to sue in their

own right.

       ANSWER:        Paragraph 23 contains no allegations against Defendant. To the extent

paragraph 23 asserts allegations against Defendant, those allegations are denied.

       24.    Sierra Club is a “person” within the meaning of 42 U.S.C. § 7602(e). As such,

Plaintiff may commence a civil action under 42 U.S.C. § 7604(a).




                                               7
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 8 of 52


        ANSWER:           The law speaks for itself. To the extent paragraph 24 asserts

allegations against Defendant, those allegations are denied.

        25.      Defendant’s repeated and ongoing violations of the PM10 emissions limitations

and testing requirements imposed by both the Indiana SIP and its Title V operating permit have

injured and continue to injure the interests of Plaintiff and its members.

        ANSWER:           Denied.

        26.      BP Products North America Inc., a subsidiary of BP p.l.c., is the legal owner and

operator of the Whiting Refinery, is in control of day to day operations, and is therefore a

“person” as defined by the Clean Air Act who is responsible for the violations alleged herein.

        ANSWER:           BP p.l.c. owns BP Products North America Inc. through a series of

corporate configurations; it is the only publicly held corporation that owns 10% or more of

the stock of BP Products North America Inc. Defendant admits Paragraph 26’s other

allegations.

                           STATUTORY AND FACTUAL BACKGROUND

Description of Whiting Refinery and the No. 3 Stanolind Power Station Boilers

        27.      Whiting Refinery, which first began operating in 1889, is a massive oil refinery

that encompasses approximately 1,400 acres off of the southwestern shore of Lake Michigan

shoreline, across the three cities of Whiting, East Chicago, and Hammond, Indiana. 2

        ANSWER:           Defendant admits that it began operating in 1889 and encompasses

approximately 1,400 acres off the southwestern shore of the Lake Michigan shoreline, with

portions of the refinery in the three municipalities of Whiting, East Chicago, and




2
  BP p.1.c. “Whiting Refinery: Facility Fact Sheet.” Accessed on August 21, 2019. Accessible at:
https://www.bp.com/content/dam/bp-country/en_us/PDF/Asphalt/Whiting_Facility_Fact_Sheet.pdf


                                                       8
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 9 of 52


Hammond, Indiana. To the extent paragraph 27 asserts additional allegations against

Defendant, those allegations are denied.

        28.      Whiting Refinery is the largest refinery operated by BP anywhere in the world,

the largest refinery in the American Midwest, and the 6th largest refinery in the United States. Id.

        ANSWER:           Admitted.

        29.      Per day, Whiting Refinery is capable of processing up to 430,000 barrels of crude

oil, and producing over 15 million gallons of refined fuel products, such as gasoline, diesel fuel,

and jet fuel. 3 Whiting Refinery accounts for almost 23% of BP’s global crude distillation

capacity. 4

        ANSWER:           To the extent Paragraph 29 refers to or is based on information

provided on the websites referenced in footnotes 3 and 4, the websites accessed as described

speak for themselves. To the extent paragraph 29 asserts additional allegations against

Defendant, those allegations are denied.

        30.      In 2012, BP received authorization for a significant expansion of Whiting BP

Refinery, which modified many of the refinery’s units in order to enable them to process North

American crude oil, including heavy crude oil from the Canadian tar sands region. 5

        ANSWER:           Defendant admits that, pursuant to the Clean Air Act, it obtained air

permits related to the Whiting Refinery Modernization Project (“WRMP”) between 2008 -

2012 from the Indiana Department of Environmental Management (“IDEM”), which

authorized the construction of new emission units, modifications to existing emission units,


3
  BP p.l.c. “Whiting Refinery.” Last accessed on August 21, 2019. Accessible at: https://www.bp.com/en_us/united-
states/home/where-we-operate/indiana/whiting-refinery.html
4
  BP p.l.c. “Whiting Refinery.” Last accessed on August 21, 2019. Accessible at: https://www.bp.com/en_us/united-
states/home/where-we-operate/indiana/whiting-refinery.html
5
  The International Brotherhood of Boilermakers. Massive Whiting refinery upgrade goes online. April 1, 2014.
Accessible at: https://boilermakers.org/news/jobs/massive-whiting-refinery-upgrade-goes-online


                                                        9
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 10 of 52


and operational changes necessary for the WRMP. To the extent paragraph 30 asserts

additional allegations against Defendant, those allegations are denied.

         31.      This expansion project, known as the Whiting Refinery Modernization Project

(“WRMP”), was completed on May 10, 2014. Whiting Refinery Title V Part 70 Permit, No.

T089-38868-00453, issued January 29, 2018 (“2018 Title V Permit”), Section D.0.1.

         ANSWER:           Admitted.

         32.      Whiting Refinery’s No. 3 Stanolind Power Station is comprised of five individual

boilers (collectively, the “Boilers”), all of which burn refinery gas, natural gas, or liquefied

petroleum gas in order to produce steam needed at process units throughout the plant. Each boiler

is equipped with a conventional burner, a direct-fired duct burner, and a Select Catalytic Reduction

(“SCR”) system to control emissions of nitrogen dioxide. 2018 Title V Permit, Section D.24(x).

         ANSWER:           Admitted.

         33.      Each Boiler is rated at a maximum heat input capacity – which is a limit on the

total amount of heat it can produce over a specific period of time – of 575 million British thermal

units 6 (“mmBtu”) per hour. Id.

         ANSWER:           Defendant admits that each Boiler has a rated maximum heat input

capacity of 575 MMBtu/hr. To the extent Paragraph 33 asserts other allegations, including

whether the maximum heat input capacity is a limit, those allegations are denied.

         34.      Boilers 31 and 32 were originally installed in 1948, Boilers 33 and 34 were

installed in 1951, and Boiler 36 was installed in 1953. Id. From 2010 through 2012, each Boiler

was modified to install their respective direct-fired duct burner. Id.

         ANSWER:           Admitted.


6
  A British thermal unit is a unit of heat measurement that is defined as the amount of energy required to raise the
temperature of one pound of water by one degree Fahrenheit.


                                                          10
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 11 of 52


       35.      Each duct burner is rated at a maximum heat input capacity of 41 mmBtu/hr,

equipped with low-NOx burners, and controlled by its Boiler’s SCR system. Id.

       ANSWER:         Defendant admits each duct burner has a rated heat input capacity of

41 mmBtu/hr, is equipped with low-NOx burners, and is controlled by an SCR. To the

extent paragraph 35 asserts other allegations against Defendant, including whether the

maximum heat input capacity is a limit, those allegations are denied.

       36.      The combined emissions from each individual Boiler, its associated duct burner,

and SCR system are released to the atmosphere from Stacks 503-01 through 503-05,

respectively.

       ANSWER:         Admitted.

Applicable Boiler and Stack Emissions limitations and Standards

       37.      BP is required to limit emissions of PM10 from each Boiler to no more than

0.0075 pounds per mmBtu (“lb/mmBtu”) and 4.28 pounds per hour (“lb/hr). 326 Ind. Admin.

Code § 6.8-2-6(a); 2018 Title V Permit, Section D.24.1.

       ANSWER:         Both the law and permit speak for themselves. To the extent

paragraph 37 asserts allegations against Defendant, those allegations are denied.

       38.      BP is separately required to limit PM10 emissions from each Stack 503-01 through

503-05 to no more than 0.010 lb/mmBtu. 2018 Title V Permit, Section D.24.4(b)(2).

       ANSWER:         Both the law and permit speak for themselves. To the extent

paragraph 38 asserts allegations against Defendant, those allegations are denied.

       39.      BP’s Title V permit for the Whiting Refinery requires BP to perform a retest and

demonstrate compliance no later than 180 days after the date of any test failing to demonstrate

compliance with an applicable emissions limitation. 2018 Title V Permit, Section C.19(b).




                                               11
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 12 of 52


        ANSWER:       The permit speaks for itself. To the extent paragraph 39 asserts

allegations against Defendant, those allegations are denied.

        40.   As explained further below, these PM10 limitations and standards are federally

enforceable through Indiana’s Clean Air Act State Implementation Plan and BP’s Title V permit,

with compliance determined through periodic stack tests and other credible evidence.

        ANSWER:       Both the law and permit speak for themselves. To the extent

paragraph 40 asserts allegations against Defendant, those allegations are denied.

The Clean Air Act and State Implementation Plans (“SIPs”)

        41.   Under the Clean Air Act, EPA is required to establish National Ambient Air

Quality Standards (“NAAQS”) for a number of “criteria pollutants” such as particulate matter

(“PM”). See 42 U.S.C. § 7409; see also 40 C.F.R., Part 50.

        ANSWER:       The law speaks for itself. To the extent paragraph 41 asserts

allegations against Defendant, those allegations are denied.

        42.   An area that meets the NAAQS for a particular criteria pollutant is classified as an

“attainment” area for that pollutant, while an area that does not meet the NAAQS is a

“nonattainment” area. See 42 U.S.C. § 7407(d)(1).

        ANSWER:       The law speaks for itself. To the extent paragraph 42 asserts

allegations against Defendant, those allegations are denied.

        43.   Under the Clean Air Act’s scheme of cooperative federalism, each State retains

“primary responsibility for assuring air quality within the entire” State, and must adopt and

submit to EPA for approval a “State implementation plan,” or “SIP” – a set of state laws and

regulations which will “specify the manner in which” NAAQS “will be achieved and maintained

within each air quality control region in such State.” 42 U.S.C. § 7407(a); see also 42 U.S.C. §

7410.


                                               12
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 13 of 52


         ANSWER:           The law speaks for itself. To the extent paragraph 43 asserts

allegations against Defendant, those allegations are denied.

         44.      Once a SIP is approved by EPA, it is published in the Code of Federal

Regulations and becomes enforceable federal law. 42 U.S.C. § 7413; 40 C.F.R § 52.23.

         ANSWER:           The law speaks for itself. To the extent paragraph 44 asserts

allegations against Defendant, those allegations are denied.

         45.      SIPs must specifically set forth requirements for permitting programs and

implement emission standards and limitations that assure geographic areas either achieve, regain,

or remain in attainment status. See 42 U.S.C. § 7410.

         ANSWER:           The law speaks for itself. To the extent paragraph 45 asserts

allegations against Defendant, those allegations are denied.

         46.      Title V of the Clean Air Act also requires stationary sources to obtain and

periodically renew operating permits which must incorporate all applicable requirements issued

by a State under its SIP, any other federally enforceable requirements applicable to the source,

and include continuous monitoring provisions to assure compliance. Id.

         ANSWER:           The law speaks for itself. To the extent paragraph 46 asserts

allegations against Defendant, those allegations are denied.

         47.      Because compliance with permit terms and conditions is a vital component of

NAAQS attainment and maintenance, violations of emissions limits and other requirements

enumerated in Title V permits, or otherwise specified in a SIP, are independently enforceable

violations under federal law. 7



7
  See 326 IAC § 2-2-1(v), stating that federally enforceable limitations and conditions include all of the following:
(1) requirements developed pursuant to 40 C.F.R. Part 60 and 40 C.F.R. Part 61; (2) requirements within the Indiana
SIP; and (3) any permit requirements established pursuant to 40 C.F.R. Part 52.21 or 40 C.F.R. Part 51, Subpart I,


                                                         13
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 14 of 52


        ANSWER:           The law speaks for itself. To the extent paragraph 47 asserts

allegations against Defendant, those allegations are denied.

        48.      Under 40 C.F.R. Part 81, a “nonattainment area” may be reclassified as having

achieved “attainment” with a specific NAAQS, based on EPA’s determination that it has met the

relevant air quality standard. 42 U.S.C. § 7407(d)(3).

        ANSWER:           The law speaks for itself. To the extent paragraph 48 asserts

allegations against Defendant, those allegations are denied.

        49.      Upon EPA’s approval of re-designation, a State must revise its SIP to include

additional measures to prevent backsliding into nonattainment, such as specific emissions

limitations and standards “as may be necessary to ensure such maintenance.” 42 U.S.C. §

7505a(a).

        ANSWER:           The law speaks for itself. To the extent paragraph 49 asserts

allegations against Defendant, those allegations are denied.

Prevention of Significant Deterioration and New Source Review

        50.      The Clean Air Act also establishes the Prevention of Significant Deterioration

(“PSD”) program, which is intended to ensure all geographic areas remain in attainment status

for NAAQS and requires all proposed new sources of air pollutants or modifications to existing

stationary sources located in areas that are either in “attainment” or “unclassifiable” to apply for

and receive a permit prior to the commencement of construction. 8




“including operating permits issued under an EPA-approved program that is incorporated into the SIP and expressly
requires adherence to any permit issued under the program.”
8
  U.S. EPA. Learn About New Source Review. Accessed on August 21, 2019. Accessible at:
https://www.epa.gov/nsr/learn-about-new-source-review 9 U.S. EPA. Final Rule: Revisions to the National Ambient
Air Quality Standards for Particulate Matter. 52 Fed. Reg. 24,634, 24,663 (July 1, 1987).


                                                       14
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 15 of 52


       ANSWER:        Both the law and the U.S. EPA document referenced in footnote 8

speak for themselves. To the extent paragraph 50 asserts allegations against Defendant,

those allegations are denied.

       51.     PSD rules include a requirement that existing sources determine whether a

proposed physical or operational modification will increase emissions above certain “significant”

threshold amounts. Id. Under PSD rules, States are also authorized, through their SIPs, to impose

additional emissions limitations specific to individual sources that are designed to ensure that a

new project’s emissions remain below the PSD significance thresholds. See generally 326 IAC

§§ 2-1.1-4, 2-2 and 2-3 (Indiana SIP provisions implementing PSD and New Source Review).

       ANSWER:        Both the law and the U.S. EPA document referenced in footnote 8

speak for themselves. To the extent paragraph 51 asserts allegations against Defendant,

those allegations are denied.

       52.     While States determine the project-specific limitations applicable under these

programs, once implemented these limitations become independently enforceable federal

requirements under the Clean Air Act.

       ANSWER:        The law speaks for itself.        To the extent paragraph 52 asserts

allegations against Defendant, those allegations are denied.

Particulate Matter Emissions and NAAQS

       53.     Particulate matter (“PM”) is a mixture of small particles, including organic

materials, metals, and ash, which can cause significant health and environmental problems.

       ANSWER:        Paragraph 53 contains no allegations against Defendant. To the extent

paragraph 53 asserts allegations against Defendant, those allegations are denied.

       54.     Extensive peer-reviewed studies have demonstrated concrete links from human

exposure to PM to serious health risks, such as respiratory issues, heart attacks, irregular


                                               15
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 16 of 52


heartbeat, aggravated asthma, cancer, and premature death in individuals with heart or lung

disease. 9

        ANSWER:           Paragraph 54 contains no allegations against Defendant, and the U.S.

EPA document referenced in footnote 9 speaks for itself. To the extent paragraph 54

asserts allegations against Defendant, those allegations are denied.

        55.      In part due to these significant health risks, EPA has designated PM as a criteria

pollutant pursuant to 42 U.S.C. § 7410.

        ANSWER:           The law speaks for itself. To the extent paragraph 55 asserts

allegations against Defendant, those allegations are denied.

        56.      EPA has not identified any truly “safe” level of exposure to PM, and health risks

generally increase in proportion to increases in PM pollution.10

        ANSWER:           Paragraph 56 contains no allegations against Defendant, and the U.S.

EPA document referenced in footnote 10 speaks for itself. To the extent paragraph 56

asserts allegations against Defendant, those allegations are denied.

        57.      While exposure to PM of any size can present health risks, particle size is directly

related to the potential for causing health problems. Fine particulates 2.5 microns or smaller in

diameter (“PM2.5”) – which are so small as to be undetectable without an electron microscope –

pose the greatest risks due to their ability to penetrate deep into the lungs and enter the

bloodstream.

        ANSWER:           Paragraph 57 contains no allegations against Defendant. To the extent

paragraph 57 asserts allegations against Defendant, those allegations are denied.


9
   U.S. EPA. Final Rule: Revisions to the National Ambient Air Quality Standards for Particulate Matter. 52 Fed.
Reg. 24,634, 24,663 (July 1, 1987).
10
   U.S. EPA. Particle Pollution and Health Fact Sheet. (2012). Accessible at:
https://www.epa.gov/sites/production/files/2016-04/documents/health_2012_factsheet.pdf


                                                        16
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 17 of 52


        58.      Due to the increasing severity of health risks associated with smaller sizes of PM,

for regulatory purposes EPA distinguishes between categories of PM based on size, and has

established separate NAAQS specifically for (1) PM of all sizes, (2) PM10, and (3) PM2.5 (which

is also included within PM10).11

        ANSWER:           Paragraph 58 contains no allegations against Defendant, and the U.S.

EPA document referenced in footnote 11 speaks for itself. To the extent paragraph 58

asserts allegations against Defendant, those allegations are denied.

        59.      PM emissions consist of both “filterable” PM, which is directly emitted by a

source in solid or liquid form, and “condensable” PM, emissions which are initially in vapor

phase, but condense in the ambient air immediately after discharge to form solid or liquid PM.12

        ANSWER:           Paragraph 59 contains no allegations against Defendant, and the U.S.

EPA document referenced in footnote 12 speaks for itself. To the extent paragraph 59

asserts allegations against Defendant, those allegations are denied.

        60.      Filterable PM can be composed of PM of any size. Condensable PM emissions

are gaseous and composed of particulates 1 micron or smaller in diameter, and are therefore

included within both PM10 and PM2.5. BP’s stack test results show that more than half of the total

PM10 emitted from the 3SPS Boilers and Stacks is in condensable form.

        ANSWER:           Paragraph 60 contains no allegations against Defendant. To the extent

paragraph 60 asserts allegations against Defendant, those allegations are denied.




11
   U.S. EPA. Final Rule: National Ambient Air Quality Standards for Particulate Matter. 78 Fed. Reg. 3086
(January 15, 2013).
12
   Stephen D. Paige, Director, EPA Office of Air Quality Planning and Standards. Memorandum re: Interim
Guidance on the Treatment of Condensable Particulate Matter Test Results in the Prevention of Significant
Deterioration and Nonattainment New Source Review Permitting Programs. (April 8, 2014). At pages 2-3.
Accessible at: https://www3.epa.gov/ttnemc01/methods/psdnsrinterimcmpmemo4814.pdf


                                                      17
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 18 of 52


        61.      EPA has found substantial evidence of serious health effects associated with short

and long-term exposure to PM2.5, even in areas that are in attainment for PM10 NAAQS. 13

        ANSWER:           Paragraph 61 contains no allegations against Defendant, and the U.S.

EPA document referenced in footnote 13 speaks for itself. To the extent paragraph 61

asserts allegations against Defendant, those allegations are denied.

        62.      EPA’s 2018 Technical Support Document for calculating benefits-per-ton for

criteria pollutants emitted from certain industrial categories estimates that in 2020, each ton of

PM2.5 released from refineries will result in public health costs of between $360,000 to $830,000

due to higher mortality and morbidity rates. 14

        ANSWER:           Paragraph 62 contains no allegations against Defendant, and the U.S.

EPA document referenced therein and in footnote 14 speaks for itself. To the extent

paragraph 62 asserts allegations against Defendant, those allegations are denied.

        63.      In 2018, Lake County’s PM2.5 NAAQS classification was re-designated from

“unclassifiable” to “unclassifiable/attainment.” 15

        ANSWER:           Paragraph 63 contains no allegations against Defendant, and the U.S.

EPA document referenced in footnote 15 speaks for itself. To the extent paragraph 63

asserts allegations against Defendant, those allegations are denied.

        64.      In 2003, Lake County was re-designated from a “nonattainment” area to a

“moderate maintenance” area for the PM10 NAAQS. 16


13
   U.S. EPA. Final Report: Integrated Science Assessment for Particulate Matter. (December 2009), at pgs. 1-5, 2-8
to 2-22. Accessible at: http://ofmpub.epa.gov/eims/eimscomm.getfile?p_download_id=494959
14
   U.S. EPA, Office of Air and Radiation. Technical Support Document: Estimating the Benefit Per Ton of Reducing
PM2.5 Precursors from 17 Sectors. (February 2018), Table 7, pg. 16. Accessible at:
https://www.epa.gov/sites/production/files/2018-02/documents/sourceapportionmentbpttsd_2018.pdf
15
   See U.S. EPA. Final Rule: Air Plan Approval; Illinois; Indiana; Revised Designation of Illinois and Indiana 2012
PM2.5 Unclassifiable Areas. 83 Fed. Reg. 66631 (December 27, 2018).
16
   See U.S. EPA. Direct Final Rule: Redesignation and Approval and Promulgation of Indiana Implementation
Plans. 68 Fed. Reg. 1370 (Jan. 10, 2003).


                                                        18
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 19 of 52


        ANSWER:      Paragraph 64 contains no allegations against Defendant, and the U.S.

EPA document referenced in footnote 16 speaks for itself. To the extent paragraph 64

asserts allegations against Defendant, those allegations are denied.

Applicable Clean Air Act Requirements at Whiting Refinery

        65.   BP is subject to specific PM10 emissions limitations in the Indiana SIP that were

designed and implemented to ensure that Lake County remains in attainment for PM10 NAAQS.

        ANSWER:      Both the Indiana SIP and law speak for themselves. To the extent

paragraph 65 asserts allegations against Defendant, those allegations are denied.

        66.   Specifically, Indiana SIP provision 326 IAC § 6.8-2-6(a), entitled “BP Products

North America, Inc.-Whiting Refinery” establishes source-specific PM10 emissions limitations

for individual units at Whiting Refinery, including the limits for each individual 3SPS Boiler.

¶ 37.

        ANSWER:      Both the Indiana SIP and law speak for themselves. To the extent

paragraph 66 asserts allegations against Defendant, those allegations are denied.

        67.   Per Indiana’s SIP, any requirements or emissions limitations established in a Title

V operating permit are independently enforceable federal requirements, regardless of whether

such limits are included in the SIP. See 326 IAC § 2-2-1(v)(1)-(3); see also 326 IAC § 2-1.1-

4(a).

        ANSWER:      Both the Indiana SIP and law speak for themselves. To the extent

paragraph 67 asserts allegations against Defendant, those allegations are denied.

        68.   In addition to being enforceable requirements of the Indiana SIP, the Boiler

emissions limitations have also been explicitly incorporated as requirements of each of BP’s




                                              19
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 20 of 52


federally enforceable Title V, Part 70 operating permits for the BP Whiting Refinery issued by

IDEM since 2012 to present. 2018 Title V Permit, Section D.24.1. 17

        ANSWER:           Both the Indiana SIP and permits speak for themselves. To the extent

paragraph 68 asserts allegations against Defendant, those allegations are denied.

        69.      Section D.24.1 of the 2018 Title V Permit establishes that these Boiler emissions

limitations are specific to the Boilers, and do not apply to emissions from their associated duct

burners or SCR systems. Id.; see also 326 IAC § 6.8-2-6(a).

        ANSWER:           Both the law and permit speak for themselves. To the extent

paragraph 69 asserts allegations against Defendant, those allegations are denied.

        70.      Defendant’s Title V operating permit for the Whiting Refinery also includes an

additional limit that applies to the combined PM10 emissions from each individual Stack 503-01

through 503-05. ¶ 38; see also 2018 Title V Permit, Section D.24.4(b)(2). 18

        ANSWER:           Both the law and permit speak for themselves. To the extent

paragraph 70 asserts allegations against Defendant, those allegations are denied.

        71.      Section D.24.4(b)(2) explicitly states BP accepted this Stack emissions limit in

order to render the more stringent “major” PSD requirements not applicable to Whiting Refinery.

        ANSWER:           Both the law and permit speak for themselves. To the extent

paragraph 71 asserts allegations against Defendant, those allegations are denied.

        72.      The PSD significance threshold for PM10 is 15 tons of emissions per year, while

the significance threshold for PM2.5 is 10 tons per year. 40 C.F.R. § 52.21(b)(23)(i).


17
   Because the applicable emissions limitations and standards have remained unchanged between permit iterations,
the remainder of this Complaint will cite the relevant provisions from the currently operative 2018 Title V Permit.
However, the 0.0075 lb/mmBtu and 4.28 lb/hr Boiler emissions limitations can be found in Section D.24.1.1 of the
2012 Title V Permit, and Section D.24.1. of the 2015, 2016, and 2018 Title V Permits.
18
   The 0.010 lb/mmBtu Stack emissions limitation may be found in Section D.24.4(b)(3) of the 2012 and 2015 Title
V Permits, and Section D.24.4(b)(2) of the 2016 and 2018 Title V Permits.


                                                        20
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 21 of 52


       ANSWER:         The law speaks for itself. To the extent paragraph 72 asserts

allegations against Defendant, those allegations are denied.

Requirements for Stack Testing and Demonstrating Compliance at Whiting Refinery

       73.     Pursuant to 42 U.S.C. § 7413(e)(2), EPA’s 1991 Clean Air Act Stationary Source

Civil Penalty Policy states that violations are “assumed to be continuous from the first provable

date of violation until the source demonstrates compliance.” See U.S. EPA, Clean Air Act

Stationary Source Civil Penalty Policy (October 25, 1991) (excerpted), Ex. 3, pgs. 2-3 (emphasis

added); e.g., Sierra Club v. Khanjee Holding (US) Inc., 655 F.3d 699, 708 (7th Cir. 2011)

(noting “the Clean Air Act imposes strict liability from the first day of the offense.”).

       ANSWER:         The law, U.S. EPA document, and case speak for themselves. To the

extent paragraph 73 asserts allegations against Defendant, those allegations are denied.

       74.     The Act further defines “emissions limitations” and “emission standards” to mean

any requirement “which limits the quantity, rate, or concentration of emissions of air pollutants

on a continuous basis, including any requirement relating to the operation or maintenance of a

source to assure continuous emission reduction and any design, equipment, work practice or

operational standard promulgated under this chapter.” 42 U.S.C. § 7602(k) (emphasis added).

       ANSWER:         The law speaks for itself. To the extent paragraph 74 asserts

allegations against Defendant, those allegations are denied.

       75.     EPA’s Stack Testing Guidance states that for a source to demonstrate “continuous

compliance” with an emissions limit, “any stack test that is conducted . . . must demonstrate that

a facility is capable of complying with the applicable emissions standards at all times.”

(emphasis added). See U.S. EPA, Clean Air Act National Stack Testing Guidance (April 27,

2009) (excerpted), Ex. 4, pg. 2 (citing 42 U.S.C. § 7602(k)); see also EPA, Definition of

“Continuous Compliance” and Enforcement of O&M Violations (June 24, 1982) (“sources are


                                                 21
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 22 of 52


required to meet, without interruption, all applicable emissions limitations and other control

requirements[.]”).

       ANSWER:        The guidance documents speak for themselves. To the extent

paragraph 75 asserts allegations against Defendant, those allegations are denied.

       76.     Both EPA and IDEM guidance emphasize that all stack tests must be conducted

under representative operating conditions. Ex 4, pgs. 2-3; IDEM Stack Test Guidance

(excerpted), Ex. 5, pg. 2; see also 40 C.F.R. § 60.8(c) (stating all “[p]erformance tests shall be

conducted under such conditions as the Administrator shall specify to the plant operator based on

representative performance of the affected facility”) (emphasis added).

       ANSWER:        Both the law and guidance documents speak for themselves. To the

extent paragraph 76 asserts allegations against Defendant, those allegations are denied.

       77.     326 IAC § 6.8-2-6(d) specifically states that the Boiler PM10 emissions limitations

apply to both filterable and condensable PM10 emissions.

       ANSWER:        The law speaks for itself. To the extent paragraph 77 asserts

allegations against Defendant, those allegations are denied.

       78.     Indiana’s SIP explicitly requires BP to demonstrate compliance with the PM10

Boiler emissions limitations through periodic stack testing, performed in accordance with the

EPA Methods and procedures set forth in 40 C.F.R. Part 60. 326 IAC § 6.8-1-3.

       ANSWER:        The Indiana SIP speaks for itself. To the extent paragraph 78 asserts

allegations against Defendant, including whether periodic stack testing is requested, those

allegations are denied.




                                               22
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 23 of 52


        79.    326 IAC § 6.8-2-6(d) further states that the total quantity of filterable PM10

emissions “shall be determined in accordance with” either EPA Method 201A or Method 5, and

the total quantity of condensable PM emissions shall be determined using EPA Method 202. Id.

        ANSWER:       The law speaks for itself. To the extent paragraph 79 asserts

allegations against Defendant, those allegations are denied.

        80.    326 IAC § 6.8-2-6(d) states that alternatives to these Methods may be used only if

they are approved in writing by EPA prior to a stack test.

        ANSWER:       The law speaks for itself. To the extent paragraph 80 asserts

allegations against Defendant, those allegations are denied.

        81.    Section D.24.11(b) of the 2018 Title V Permit states that in order to demonstrate

compliance with the Stack emissions limitation in Section D.24.4, BP “shall perform PM and

PM10 testing” of each individual Stack “at least once every 5.0 years from the date of the most

recent valid compliance demonstration.”

        ANSWER:       The permit speaks for itself. To the extent paragraph 81 asserts

allegations against Defendant, those allegations are denied.

        82.    Section D.24.11(b) further provides that all stack tests must be conducted in

accordance with 326 IAC § 3-6 and the federal stack testing standards of 40 C.F.R., Part 60, and

that the Stack emissions limit explicitly includes the sum of both filterable and condensable

PM10.

        ANSWER:       Both the law and permit speak for themselves. To the extent

paragraph 82 asserts allegations against Defendant, those allegations are denied.

        83.    Per these standards and their implementing guidance, upon a failed stack test, BP

is out of compliance with its PM10 limits until it successfully demonstrates compliance. ¶¶ 73-76.




                                                23
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 24 of 52


        ANSWER:          Both the law and guidance speak for themselves. To the extent

paragraph 83 asserts allegations against Defendant, those allegations are denied.

        84.      Section C.19 of the 2018 Title V Permit, entitled “Actions Related to

Noncompliance Demonstrated by a Stack Test,” states that when “the results of a stack test . . .

exceed the level specified in any condition of this permit,” BP shall submit a description of its

response actions to IDEM, OAQ, no later than seventy-five (75) days after the date of the test,

and perform a retest to demonstrate compliance no later than 180 days after the date of the test. 19

¶ 39.

        ANSWER:          The permits speak for themselves. To the extent paragraph 84 asserts

allegations against Defendant, those allegations are denied.

        85.      BP remains in continuing violation of the testing requirement and the emissions

limit until it successfully performs the required retest to demonstrate compliance. ¶¶ 73-76.

        ANSWER:          Denied.

        86.      The Clean Air Act provides that any person who violates any such emission

standard, limitation, or other permit condition or requirement may be assessed a civil penalty

amount “per day for each violation.” 42 U.S.C. § 7413(b).

        ANSWER:          The law speaks for itself. To the extent paragraph 86 asserts

allegations against Defendant, those allegations are denied.

        87.      Civil penalties are subject to a mandatory inflation adjustment under EPA’s 2019

Civil Monetary Penalty Inflation Rule, 20 promulgated pursuant to the Federal Civil Penalties

Inflation Adjustment Act of 1990 as amended by the Federal Civil Penalties Inflation

Adjustment Act Improvements Act of 2015.

19
  The requirement to retest can be found in Section C.19 of all four Title V permits.
20
  U.S. Environmental Protection Agency. Final Rule: Civil Monetary Penalty Inflation Adjustment Rule. 84 Fed.
Reg. 2056, 2059 (Feb. 6, 2019).


                                                      24
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 25 of 52


         ANSWER:      Both the law and U.S. EPA document speak for themselves. To the

extent paragraph 87 asserts allegations against Defendant, those allegations are denied.

         88.   Per these mandatory adjustments, which are codified in Tables 1 and 2 of 40

C.F.R. § 19.4, a defendant is liable for $37,500 per day, per violation of the Clean Air Act

occurring from December 6, 2013 through November 2, 2015, and for $99,681 per day, per

violation occurring after November 2, 2015. See 40 C.F.R. § 19.4.

         ANSWER:      Denied.

BP’s Stack Test Results for PM10 Emissions

         89.   Since August 2015, BP has performed 12 stack tests for PM10 emissions at Stacks

503-01 through 503-05, to measure the combined emissions from a specific Boiler and its

associated duct burner and SCR system.

         ANSWER:      Defendant admits it conducted the twelve stack tests referenced in

Paragraph 92 below to measure the combined emissions from a specific Boiler and its

respective duct burner and SCR system. To the extent paragraph 89 asserts additional

allegations against Defendant, those allegations are denied.

         90.   For 10 of the 12 stack tests, BP reported total PM10 emissions that exceeded the

applicable Stack emissions limit of 0.010 lb/mmBtu. See Table 1, ¶¶ 92(a) – 92(l).

         ANSWER:      Defendant’s reported stack test results speak for themselves. To the

extent paragraph 90 asserts additional against Defendant, those allegations are denied.

         91.   IDEM determined 10 of these 12 stack tests demonstrated noncompliance with

BP’s applicable PM10 emissions limits, and that compliance could not be determined for one of

the stack tests. ¶¶ 92(a) – 92(k). IDEM has not yet issued a determination for one stack test. ¶

92(l).




                                               25
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 26 of 52


         ANSWER:           IDEM’s compliance reviews, referenced in Paragraph 92 below, speak

for themselves. To the extent paragraph 91 asserts allegations against Defendant, those

allegations are denied.

         92.       The results of these stack tests are summarized in Table 1 below, along with notes

of any accompanying IDEM reviews; each row is itemized as ¶¶ 92(a) – 92(l) of this Complaint.

         ANSWER:           Both IDEM’s compliance reviews and Defendant’s reported stack test

results referenced throughout Paragraph 92 speak for themselves. To the extent paragraph

92 and its subparts assert allegations against Defendant, those allegations are denied.

                                        Table 1
         Summary of BP’s Stack Test Results for the 0.010 lb/mmBtu Emission Limit

     ¶         Unit     Test Date        PM10    PM10                     Additional Notes
                                        Results Results
                                     (lb/mmBtu) (lb/hr)
   92(a)        Stack   10/8/2018       0.0154   9.318 IDEM found this test demonstrated noncompliance with
               503-01                                            both the Stack and Boiler PM10 limits.
   92(b)        Stack    8/3/2015       0.0171   10.33     IDEM found this test demonstrated noncompliance
               503-02                                         with both the Stack and Boiler PM10 limits.
   92(c)        Stack   10/20/2015      0.0177   9.937 IDEM found this test demonstrated noncompliance with
               503-02                                            both the Stack and Boiler PM10 limits.
   92(d)        Stack   1/28/2016       0.0226     11      IDEM found this test demonstrated noncompliance
               503-02                                         with both the Stack and Boiler PM10 limits.
   92(e)        Stack   11/1/2016-      0.0047   2.806    IDEM found BP failed to count sulfates as required,
               503-02   11/2/2016       (0.012)  (7.13)    and found BP was out of compliance with both the
                                                            Stack and Boiler PM10 limits based on corrected
                                                                         results (in parentheses).
   92(f)        Stack   10/9/2018       0.0163  10.002     IDEM found this test demonstrated noncompliance
               503-02                                         with both the Stack and Boiler PM10 limits.
   92(g)        Stack   10/11/2018      0.0151   9.009 IDEM found this test demonstrated noncompliance with
               503-03                                            both the Stack and Boiler PM10 limits.
   92(h)        Stack   10/12/2018      0.0114   7.375   IDEM found that compliance could not be determined
               503-04                                           on this test for either the Stack or Boiler
                                                                               PM10 limits.
   92(i)        Stack    8/5/2015       0.0151    9.42 IDEM found this test demonstrated noncompliance with
               503-05                                            both the Stack and Boiler PM10 limits.
   92(j)        Stack   10/21/2015      0.0137   7.788     IDEM found this test demonstrated noncompliance
               503-05                                         with both the Stack and Boiler PM10 limits.
   92(k)        Stack   11/2/2016-      0.0079   4.741    IDEM found BP failed to count sulfates as required,
               503-05   11/3/2016       (0.021) (12.95)    and found BP was out of compliance with both the
                                                            Stack and Boiler PM10 limits based on corrected
                                                                         results (in parentheses).
   92(l)        Stack   4/16/2019      0.0109     6.854             No IDEM determination yet issued.
               503-05



                                                      26
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 27 of 52



       93.    On October 10, 2017, BP performed a stack test at Boiler 32 which recorded an

average PM10 emissions rate of 0.0048 lb/mmBtu and 3.223 lb/hr from the Boiler only. ¶ 127.

       ANSWER:        Defendant admits that it conducted a test to measure PM10 emissions

from Boiler 32, upstream of the SCR, on October 10, 2017, and Defendant admits an

average PM10 emissions rate of 0.0048 lb/mmBtu and 3.223 lb/hr resulted from this test. To

the extent paragraph 93 asserts additional allegations against Defendant, those allegations

are denied.

       94.    These 13 stack tests are the only stack tests BP has performed to measure PM10

emissions from either the Boilers or the Stacks since August 3, 2015.

       ANSWER:        Defendant admits it has conducted the above-referenced thirteen

stack tests to demonstrate compliance with the permitted PM10 emission limits associated

with these units: twelve tests to demonstrate compliance with the 0.010 lb/MMBtu limit,

and one test to demonstrate compliance with the 0.0075 lb/MMBtu limit. Defendant denies

any other allegations in paragraph 94 of the Complaint.

Any Credible Evidence May Be Used to Prove Violations of the Clean Air Act

       95.    In 1990, the Clean Air Act was explicitly amended to state that a violation may be

“established by any credible evidence (including evidence other than the applicable test

method).” 42 U.S.C.A. § 7413(e).

       ANSWER:        The law speaks for itself. To the extent paragraph 95 asserts

allegations against Defendant, those allegations are denied.

       96.    Pursuant to § 7413(e), EPA’s 1997 Credible Evidence Revisions rule (“Credible

Evidence Rule”) established that “EPA, States, and citizens” may “prosecute actions based

exclusively on any credible evidence, without the need to rely on any data from a particular



                                               27
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 28 of 52


reference test” 21 (emphasis added).

        ANSWER:           Both the law and U.S EPA document speak for themselves. To the

extent paragraph 96 asserts allegations against Defendant, those allegations are denied.

        97.      The Rule notes that this clarification was necessary because evidence, including

reports from the U.S. General Accounting Office and State pollution control agencies, indicated

stack tests alone were often “inadequate to ensure that sources continuously stay within their

emissions limits,” due in part to their infrequency (typically once every 5 years). Id. at 8315.

        ANSWER:           Both the law and U.S EPA document speak for themselves. To the

extent paragraph 97 asserts allegations against Defendant, those allegations are denied.

        98.      The Rule also noted EPA’s further concern that stack tests may not always “yield

a representative emissions picture because the sources typically schedule, set up and run the tests

themselves,” which “allows sources to ‘fine tune’ their operations and emissions control

processes prior to tests, and generate results that may not be typical of day-to-day source

operations.” Id.

        ANSWER:           Both the law and U.S EPA document speak for themselves. To the

extent paragraph 98 asserts allegations against Defendant, those allegations are denied.

        99.      Accordingly, the Credible Evidence Rule states that while “an appropriate and

properly conducted test” using the applicable EPA method “will still generally be the best

method for determining a source’s compliance . . . Other emissions or parametric data, or

engineering analyses, may be considered if relevant to the results that would have been obtained

by the appropriate, properly conducted reference test methods.” Id. at 8317.

        ANSWER:           Both the law and U.S EPA document speak for themselves. To the


21
   U.S. EPA. Final Rule: Credible Evidence Revisions. 62 Fed. Reg. 8315-8316 (February 24, 1997). Accessible at:
https://www.govinfo.gov/content/pkg/FR-1997-02-24/pdf/97-4196.pdf


                                                       28
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 29 of 52


extent paragraph 99 asserts allegations against Defendant, those allegations are denied.

        100.   The Credible Evidence Rule states that “credible evidence” that can establish a

source’s noncompliance include, inter alia, “engineering calculations, indirect estimates of

emissions . . . continuous emissions monitoring (CEM) data and well-chosen parametric

monitoring data, such as the operating temperature and air flow rate” of a unit. Id. at 8315.

        ANSWER:        Both the law and U.S EPA document speak for themselves. To the

extent paragraph 100 asserts allegations against Defendant, those allegations are denied.

        101.   Accordingly, 40 C.F.R. § 60.11(g) states that for the purpose of establishing

whether or not a person has violated or is in violation of any standard in this part, “nothing in this

part shall preclude the use, including the exclusive use, of any credible evidence or information,

relevant to whether a source would have been in compliance with applicable requirements if the

appropriate performance or compliance test or procedure had been performed.”

        ANSWER:        The law speaks for itself. To the extent paragraph 101 asserts

allegations against Defendant, those allegations are denied.

        102.   BP’s Title V permit explicitly incorporates § 60.11(g) in full, and states that “any

credible evidence or information” may be used to “establish[] whether or not the Permittee has

violated or is in violation of any condition of this permit[.]” See 2018 Title V Permit, Section

B.24.

        ANSWER:        The permit speaks for itself. To the extent paragraph 102 asserts

allegations against Defendant, those allegations are denied.

BP’s Annual Air Emission Statements for Whiting Refinery

        103.   While properly conducted stack tests using the applicable EPA test methods are

generally the best method for determining compliance, as BP’s 2018 Title V Permit explicitly

reiterates, for the purpose of establishing a violation “nothing . . . shall preclude the use,


                                                 29
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 30 of 52


including the exclusive use, of any credible evidence or information relevant to whether the

Permittee would have been in compliance with the condition of this permit if the appropriate

performance or compliance test or procedure had been performed.” See 2018 Title V Permit,

Section B.24.

       ANSWER:         Both the law and permit speak for themselves. To the extent

paragraph 103 asserts allegations against Defendant, those allegations are denied.

       104.     Under Indiana’s SIP, all stationary sources that are required to have a Title V

operating permit must submit an annual emission statement to IDEM. See 326 IAC § 2-6. These

annual emission statements must include a report of the estimated actual tons of criteria

pollutants, including PM10 and PM2.5, emitted by the source over the previous calendar year, as

well as operating data for each emission unit. 326 IAC § 2-6-4.

       ANSWER:         Both the Indiana SIP and law speak for themselves. To the extent

paragraph 104 asserts allegations against Defendant, those allegations are denied.

       105.     Emission statements must be signed by a responsible official for the source, who

must also certify that all “information in the emission statement is accurate based on reasonable

estimates using data available to the preparers and on a reasonable inquiry into records and

persons responsible for the operation of the source, and is true, accurate, and complete.” 326 IAC

§ 2-6-4(c).

       ANSWER:         The law speaks for itself. To the extent paragraph 105 asserts

allegations against Defendant, those allegations are denied.

       106.     BP submitted its Whiting Refinery Air Emission Statement for calendar year 2016

on June 27, 2017; for calendar year 2017 on June 28, 2018; and for calendar year 2018 on

June 27, 2019. See Whiting Refinery Air Emission Statements for 2016-2018 (excerpted), Ex. 6.




                                               30
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 31 of 52


Each Emission Statement separately reports the annual filterable PM10 emissions (PM10-FIL),

condensable PM emissions (PM-CON), and heat input for each boiler and duct burner. Part B of

each Emission Statement defines “PM-CON” as “Primary PM Condensible [sic] Only (All Less

Than 1 Micron),” and PM10-FIL as “Primary PM10, Filterable Portion Only.” Id., pgs. 1, 7, 13.

       ANSWER:            Admitted.

       107.    Total PM10 emissions for each Boiler are comprised of the sum of PM10 filterable

and condensable emissions, as required by the Indiana SIP and BP’s Title V Permit. ¶¶ 77–79,

82.

       ANSWER:            Both the Indiana SIP and permit speak for themselves. To the extent

paragraph 107 asserts allegations against Defendant, those allegations are denied.

       108.    Table 2 below presents the annual heat input and emissions of Total PM10 (in tons

per year) reported for each Boiler in the Emission Statements for 2016, 2017, and 2018; each

row is itemized as ¶¶ 108(a) – 108(e) of this Complaint.

       ANSWER:            To the extent paragraph 108 and its subparts assert allegations

against Defendant, those allegations are denied.

                                            Table 2
                          Summary of 2016-2018 Air Emission Statements

                                   Total PM10 Emissions
                                                                 Total Heat Input (mmBtu/year)
                                         (tons/year)
                Unit
                               2016       2017        2018      2016         2017         2018

  108(a)      Boiler 31        34.06     39.23        32.69   3,095,847    3,565,884    2,971,505

  108(b)      Boiler 32         40.9     11.65        8.81    2,748,324    3,697,950    2,797,136

  108(c)      Boiler 33        34.89     26.66        37.97   3,171,859    2,423,542    3,451,532

  108(d)      Boiler 34        39.93     35.55        39.03   3,630,566    3,232,491    3,548,332

  108(e)      Boiler 36        39.09     17.35        13.96   3,220,775    3,613,984    2,908,277




                                                 31
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 32 of 52


       109.    In accordance with § 7413(e) of the Clean Air Act, the Credible Evidence Rule,

and BP’s Title V permit, these PM10 emission and heat rate estimates, which were provided and

certified by BP as required by Indiana’s SIP, may be used as credible evidence of noncompliance

with BP’s PM10 emissions limits during periods where no stack test data exists. ¶¶ 95 – 102.

       ANSWER:        Denied.

       110.    Annual emissions rates, in pounds per mmBtu, can be determined by dividing

each unit’s total annual emissions of PM10 by said unit’s reported total annual heat input

(mmBtu).

       ANSWER:        Defendant admits the formula in Paragraph 110 is one way to

calculate annual emission rates in pounds per mmBtu but denies that is the only way.

       111.    Annual emission rates, in pounds per hour, can be determined by dividing each

unit’s total annual PM10 emissions by 8,760 hours (which is the total number of hours in a year).

       ANSWER:        Defendant admits the formula in Paragraph 111 is one way to

calculate annual emission rates in pounds per hour but denies that it is the only way.

       112.    Table 3 presents annual emission rates in pounds per mmBtu and pounds per

hour, based on the total annual PM10 emissions and heat inputs reported for each Boiler in the

Emission Statements for 2016, 2017, and 2018; each row is itemized as ¶¶ 112(a) – 112(e) of this

Complaint. Highlighted text indicates a violation of the applicable Boiler PM10 emissions

limitation.

       ANSWER:        Paragraph 112 contains no allegations against Defendant. To the

extent paragraph 112 and its subparts assert allegations against Defendant, those

allegations are denied.




                                               32
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 33 of 52


                                           Table 3
                    2016-2018 Calculated Annual Boiler PM10 Emissions Rates

     ¶             Unit               PM10 Emissions Rate            PM10 Emissions Rate (lb/hr)
                                         (lb/mmBtu)

                                  2016       2017          2018    2016         2017         2018

  112(a)        Boiler 31        0.0220     0.0220        0.0220   7.78         8.96         7.46

  112(b)        Boiler 32        0.0293     0.0063        0.0063   9.20         2.66         2.01

  112(c)        Boiler 33        0.0220     0.0220        0.0220   7.97         6.09         8.67

  112(d)        Boiler 34        0.0220     0.0220        0.0220   9.12         8.12         8.91

  112(e)        Boiler 36        0.0243    0.0096         0.0096   8.92         3.96         3.19


         113.    Plaintiff understands that due to an error in reporting on the Emission Statements,

Defendant may have intended to quantify estimated Boiler emissions based on an assumed

annual emission rate of 0.010 lb/mmBtu. Even if correct, an emission rate of 0.010 lb/mmBtu

exceeds the PM10 emissions limit for each Boiler, which is 0.0075 lb/mmBtu.

         ANSWER:            Denied.

                     BP’S ALLEGED VIOLATIONS OF THE CLEAN AIR ACT

         114.    Plaintiff re-alleges and incorporates ¶¶ 1–113 by reference into each Count below.

         ANSWER:            Defendant re-pleads and incorporates all previous Answers as set

forth in Paragraphs 1-113.

         115.    Each type of violation alleged in Counts I through III occurred more than once,

and therefore was “repeated” within the meaning of 42 U.S.C. § 7604(a)(1).

         ANSWER:            The law speaks for itself. To the extent paragraph 115 asserts

allegations against Defendant, those allegations are denied.




                                                     33
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 34 of 52


          COUNT I: Violations of PM10 Emissions limits at Boilers 31 through 26

       116.    The Indiana SIP and BP’s Title V permit require BP to limit emissions of PM10

from each Boiler to no more than 0.0075 lb/mmBtu and 4.28 lb/hr PM10. 326 IAC 6.8-2-6(a);

2018 Title V Permit, Section D.24.1.

       ANSWER:        Both the Indiana SIP and permit speak for themselves. To the extent

paragraph 116 asserts allegations against Defendant, those allegations are denied.

                                            Boiler 31

       117.    Based on the total annual heat input and PM10 emissions reported by BP in its

annual Emission Statements, annual PM10 emission rates for Boiler 31 averaged 0.0220

lb/mmBtu in calendar years 2016, 2017, and 2018. ¶ 108(a), ¶ 112(a).

       ANSWER:        Denied.

       118.    Alternatively, to the extent that Whiting Refinery’s annual Emission Statements

for 2016, 2017, and 2018 are meant to reflect an assumed emission rate of 0.010 lb/mmBtu,

Boiler 31 failed to comply with the PM10 limit of 0.0075 lb/mmBtu in those years. ¶ 113.

       ANSWER:        Denied.

       119.    Based on credible evidence derived from BP’s Emission Statements, BP violated

the Boiler emissions limits at Boiler 31 on each day from January 1, 2016, until October 8, 2018.

       ANSWER:        Denied.

       120.    Based on the results of an October 8, 2018 stack test, IDEM determined that

Boiler 31 failed to meet either the 0.0075 lb/mmBtu or the 4.28 lb/hr PM10 emissions limits. See

October 8-12, 2018 Performance Test Reports for Boilers 31, 32, 33, and 34 (excerpted) &

corresponding IDEM Office of Air Quality Compliance Memorandum (January 10, 2019), Ex. 7,

pgs. 1-2 & 5-6; ¶ 92(a).




                                               34
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 35 of 52


       ANSWER:         Both the Performance Test Reports and IDEM’s compliance reviews

speak for themselves. To the extent paragraph 120 asserts allegations against Defendant,

those allegations are denied.

       121.    Each violation of the each of the 0.0075 lb/mmBtu and 4.28 lb/hr emissions limits

is a separate violation of the Indiana SIP and Whiting Refinery’s Title V operating permit.

       ANSWER:         The law, Indiana SIP, and permit speak for themselves. To the extent

paragraph 121 asserts allegations against Defendant, those allegations are denied.

       122.    Based on BP’s stack test results and IDEM’s findings, BP violated the Boiler

emissions limits at Boiler 31 on each day from October 8, 2018, to the date of this filing. ¶ 92(a).

These violations are ongoing.

       ANSWER:         Denied.

                                             Boiler 32

       123.    Based on the results of an August 3, 2015 stack test, IDEM determined that Boiler

32 failed to meet either the 0.0075 lb/mmBtu or the 4.28 lb/hr PM10 emissions limits. See

Enforcement Referral Letter from Rick Massoels, IDEM Deputy Director of Northwest Regional

Office, to Linda Wilson, BP Products North America, Inc. (April 8, 2016), Ex. 8; ¶ 92(b).

       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves.    To the extent paragraph 123 asserts allegations against Defendant, those

allegations are denied.

       124.    Based on the results of a October 20, 2015 stack test, IDEM determined that

Boiler 32 failed to meet either the 0.0075 lb/mmBtu or the 4.28 lb/hr PM10 emissions limits. See

October 20, 2015 Performance Test Report for Boiler 32 (excerpted) & corresponding IDEM

Office of Air Quality Compliance Memorandum (July 25, 2016), Ex. 9, pgs. 1, 4; ¶ 92(c).




                                                35
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 36 of 52


       ANSWER:        Both the Performance Test Report and IDEM’s compliance review

speak for themselves. To the extent paragraph 124 asserts allegations against Defendant,

those allegations are denied.

       125.   Based on the results of a January 28, 2016 stack test, IDEM determined that

Boiler 32 failed to meet either the 0.0075 lb/mmBtu or the 4.28 lb/hr PM10 emissions limits. See

January 28, 2016 Performance Test Report for Boiler 32 (excerpted) & corresponding IDEM

Office of Air Quality Compliance Memorandum (June 1, 2016), Ex. 10, pgs. 1 & 3; ¶ 92(d).

       ANSWER:        Both the Performance Test Report and IDEM’s compliance review

speak for themselves. To the extent paragraph 125 asserts allegations against Defendant,

those allegations are denied.

       126.   Based on the corrected results of 0.012 lb/mmBtu and 7.13 lb/hr for a November

1-2, 2016 stack test, IDEM determined that Boiler 32 failed to meet either the 0.0075 lb/mmBtu

or the 4.28 lb/hr PM10 emissions limits. See November 1-3, 2016 Performance Test Report for

Boilers 32 and 36 (excerpted) & corresponding IDEM Office of Air Quality Compliance

Memorandum (September 18, 2017), Ex. 11, pgs. 1 & 4; ¶ 92(e).

       ANSWER:        Both the Performance Test Report and IDEM’s compliance review

speak for themselves. To the extent paragraph 126 asserts allegations against Defendant,

those allegations are denied.

       127.   Based on the results of an October 10, 2017 stack test, IDEM determined that

Boiler 32 was in compliance with the 0.0075 lb/mmBtu and 4.28 lb/hr PM10 emissions limits.

See October 10, 2017 Performance Test Report for Boiler 32 (excerpted) & corresponding IDEM

Office of Air Quality Compliance Memorandum (March 23, 2018), Ex. 12, pgs. 1 & 3; ¶ 93.




                                              36
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 37 of 52


        ANSWER:             Both the Performance Test Report and IDEM’s compliance review

speak for themselves. To the extent paragraph 127 asserts allegations against Defendant,

those allegations are denied.

        128.    Based on the results of an October 9, 2018 stack test, IDEM determined that

Boiler 32 failed to meet either the 0.0075 lb/mmBtu or the 4.28 lb/hr PM10 emissions limits. Ex.

7, pgs. 2, 7-8 ; ¶ 92(f).

        ANSWER:             The law, Indiana SIP, and permit speak for themselves. To the extent

paragraph 128 asserts allegations against Defendant, those allegations are denied.

        129.    Each violation of the each of the 0.0075 lb/mmBtu and 4.28 lb/hr emissions limits

is a separate violation of the Indiana SIP and Whiting Refinery’s Title V operating permit.

        ANSWER:             Both Indiana SIP and permit speak for themselves. To the extent

paragraph 129 asserts allegations against Defendant, those allegations are denied.

        130.    Based on BP’s stack test results and IDEM’s findings, BP violated the Boiler

emissions limits at Boiler 32 on each day from August 3, 2015, to the date of this filing. These

violations are ongoing. ¶¶ 92(b) – 92(f).

        ANSWER:             Denied.

                                               Boiler 33

        131.    Based on the total annual heat input and PM10 emissions reported by BP in its

annual Emission Statements, annual PM10 emission rates for Boiler 33 averaged 0.0220

lb/mmBtu in calendar years 2016, 2017, and 2018. ¶ 108(c), ¶ 112(c).

        ANSWER:             Denied.




                                                  37
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 38 of 52


        132.    Alternatively, to the extent that Whiting Refinery’s annual Emission Statements

for 2016, 2017, and 2018 are meant to reflect an assumed emission rate of 0.010 lb/mmBtu,

Boiler 33 failed to comply with the PM10 limit of 0.0075 lb/mmBtu in those years. ¶ 113.

        ANSWER:         Denied.

        133.    Based on credible evidence derived from BP’s Emission Statements, BP violated

the Boiler emissions limits at Boiler 33 on each day from January 1, 2016, until October 11,

2018. ¶ 108(c), ¶ 112(c).

        ANSWER:         Denied.

        134.    Based on the results of an October 11, 2018 stack test, IDEM determined that

Boiler 33 failed to meet either the 0.0075 lb/mmBtu or the 4.28 lb/hr PM10 emissions limits. Ex.

7, pgs. 3, 9-10; ¶ 92(g).

        ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 134 asserts allegations against Defendant, those

allegations are denied.

        135.    Each day BP violates either the 0.0075 lb/mmBtu or 4.28 lb/hr emissions limits is

a separate violation of both the Indiana SIP and Whiting Refinery’s Title V operating permit.

        ANSWER:         The law, Indiana SIP, and permit speak for themselves. To the extent

paragraph 135 asserts allegations against Defendant, those allegations are denied.

        136.    Based on BP’s stack test results and IDEM’s findings, BP violated the Boiler

emissions limits at Boiler 33 on each day from October 11, 2018, to the date of this filing. These

violations are ongoing. ¶ 92(g).

        ANSWER:         Denied.




                                               38
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 39 of 52


                                            Boiler 34

       137.    Based on the total annual heat input and PM10 emissions reported by BP in its

annual Emission Statements, annual PM10 emission rates for Boiler 34 averaged 0.0220

lb/mmBtu in calendar years 2016, 2017, and 2018. ¶ 108(d), ¶ 112(d).

       ANSWER:        Denied.

       138.    Alternatively, to the extent that Whiting Refinery’s annual Emission Statements

for 2016, 2017, and 2018 are meant to reflect an assumed emission rate of 0.010 lb/mmBtu,

Boiler 34 failed to comply with the PM10 limit of 0.0075 lb/mmBtu in those years ¶ 113.

       ANSWER:        Denied.

       139.    Based on credible evidence derived from BP’s Emission Statements, BP violated

the Boiler emissions limits at Boiler 34 on each day from January 1, 2016, until October 12,

2018. ¶ 108(d), ¶ 112(d).

       ANSWER:        Denied.

       140.    Based on the results of an October 12, 2018 stack test, IDEM determined that

Boiler 34’s compliance could not be determined for either the 0.0075 lb/mmBtu or the 4.28 lb/hr

PM10 emissions limits. Ex. 7, pgs. 4, 11-12; ¶ 92(h).

       ANSWER:        Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 140 asserts allegations against Defendant, those

allegations are denied.

       141.    The emissions rates of 0.0114 lb/mmBtu and 7.375 lb/hour reported on October

12, 2018 exceed the Boiler emissions limits of 0.0075 lb/mmBtu and 4.28 lb/mmBtu. ¶ 116.

       ANSWER:        The stack test results speak for themselves. To the extent paragraph

141 asserts allegations against Defendant, those allegations are denied.




                                                39
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 40 of 52


         142.   Each day BP violates either the 0.0075 lb/mmBtu or 4.28 lb/hr emissions limits is

a separate violation of both the Indiana SIP and Whiting Refinery’s Title V operating permit.

         ANSWER:       The law, Indiana SIP, and permit speak for themselves. To the extent

paragraph 142 asserts allegations against Defendant, those allegations are denied.

         143.   Based on BP’s stack test results, BP violated the Boiler emissions limits at Boiler

34 on each day from October 12, 2018, to the date of this filing. ¶ 92(h). These violations are

ongoing.

         ANSWER:       Denied.

                                             Boiler 36

         144.   Based on the results of an August 5, 2015 stack test, IDEM determined that Boiler

36 failed to meet either the 0.0075 lb/mmBtu or the 4.28 lb/hr PM10 emissions limits. Ex. 8; ¶

92(i).

         ANSWER:       Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 144 asserts allegations against Defendant, those

allegations are denied.

         145.   Based on the results of an October 21, 2015 stack test, IDEM determined that

Boiler 36 failed to meet either the 0.0075 lb/mmBtu or the 4.28 lb/hr PM10 emissions limits. See

October 21, 2015 Performance Test Report for Boiler 36 (excerpted) & corresponding IDEM

Office of Air Quality Compliance Memorandum (July 25, 2016), Ex. 13, pgs. 1 & 4; ¶ 92(j).

         ANSWER:       Both the Performance Test Report and IDEM’s compliance review

speak for themselves. To the extent paragraph 145 asserts allegations against Defendant,

those allegations are denied.




                                                40
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 41 of 52


       146.    Based on the corrected results of 0.021 lb/mmBtu and 12.95 lb/hr for a

November 2-3, 2016 stack test, IDEM determined that Boiler 36 failed to meet either the 0.0075

lb/mmBtu or the 4.28 lb/hr PM10 emissions limits. Ex. 11, pgs. 2 & 5; ¶ 92(k).

       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 146 asserts allegations against Defendant, those

allegations are denied.

       147.    Each day BP violates either the 0.0075 lb/mmBtu or 4.28 lb/hr emissions limits is

a separate violation of both the Indiana SIP and Whiting Refinery’s Title V operating permit.

       ANSWER:         The law, Indiana SIP, and permit speak for themselves. To the extent

paragraph 147 asserts allegations against Defendant, those allegations are denied.

       148.    Based on BP’s stack test results and IDEM’s findings, BP violated the Boiler

emissions limits at Boiler 36 on each day from August 5, 2015, to the date of this filing. ¶¶ 92(i)

– 92(k). These violations are ongoing.

       ANSWER:         Denied.

     COUNT II: Violations of PM10 Emissions limits at Stacks 503-01 through 503-05

       149.    BP’s Title V permit for the Whiting Refinery requires BP to ensure that PM10

emissions from each Stack 503-01 through 503-05 do not exceed an emissions rate of 0.010

lb/mmBtu. See 2018 Title V Permit, Section D.24.4(b)(2).

       ANSWER:         The permit speaks for itself. To the extent paragraph 149 asserts

allegations against Defendant, those allegations are denied.

                                           Stack 503-01

       150.    BP’s October 8, 2018 stack test reported an average PM10 emissions rate that

exceeded the 0.010 lb/mmBtu Stack emissions limit, and IDEM confirmed that the test results

demonstrated a failure to comply with that limit. Ex. 7, pgs. 1-2, 6; ¶ 92(a).


                                                 41
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 42 of 52


       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 150 asserts allegations against Defendant, those

allegations are denied.

       151.    Based on BP’s stack test results and IDEM’s findings, BP violated the Stack

emissions limit at Stack 503-01 on each day from October 8, 2018, to the date of this filing.

These violations are ongoing. Ex. 7, pgs. 1-2, 6; ¶ 92(a).

       ANSWER:         Denied.

                                           Stack 503-02

       152.    BP’s August 3, 2015 stack test reported an average PM10 emissions rate that

exceeded the 0.010 lb/mmBtu Stack emissions limit, and IDEM confirmed that the test results

demonstrated a failure to comply with that limit. Ex. 8; ¶ 92(b).

       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 152 asserts allegations against Defendant, those

allegations are denied.

       153.    BP’s October 20, 2015 stack test reported an average PM10 emissions rate that

exceeded the 0.010 lb/mmBtu Stack emissions limit, and IDEM confirmed that the test results

demonstrated a failure to comply with that limit. Ex. 9, pgs. 1 & 4; ¶ 92(c).

       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 153 asserts allegations against Defendant, those

allegations are denied.

       154.    BP’s January 28, 2016 stack test reported an average PM10 emissions rate that

exceeded the 0.010 lb/mmBtu Stack emissions limit, and IDEM confirmed that the test results

demonstrated a failure to comply with that limit. Ex. 10, pgs. 1 & 3; ¶ 92(d).




                                                42
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 43 of 52


       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 154 asserts allegations against Defendant, those

allegations are denied.

       155.    Based on a corrected result of 0.012 lb/mmBtu for the November 1-2, 2016 stack

test, IDEM confirmed that the stack test results demonstrated a failure to comply with the 0.010

lb/mmBtu PM10 emissions limit. Ex. 11, pgs. 1 & 4; ¶ 92(e).

       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 155 asserts allegations against Defendant, those

allegations are denied.

       156.    BP’s October 9, 2018 stack test reported an average PM10 emissions rate that

exceeded the 0.010 lb/mmBtu Stack emissions limit, and IDEM confirmed that the test results

demonstrated a failure to comply with that limit. Ex. 7, pgs. 2 & 8; ¶ 92(f).

       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 156 asserts allegations against Defendant, those

allegations are denied.

       157.    Based on BP’s stack test results and IDEM’s findings, BP violated the Stack

emissions limit at Stack 503-02 on each day from August 3, 2015, to the date of this filing. These

violations are ongoing. Ex. 7; Ex. 8; Ex. 9; Ex. 10; Ex. 11; ¶¶ 92(b) – 92(f).

       ANSWER:         Denied.

                                           Stack 503-03

       158.    BP’s October 11, 2018 stack test reported an average PM10emissions rate that

exceeded the 0.010 lb/mmBtu Stack emissions limit, and IDEM confirmed that the test results

demonstrated a failure to comply with that limit. See Ex. 7, pgs. 3 & 10; ¶ 92(g).




                                                 43
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 44 of 52


       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 158 asserts allegations against Defendant, those

allegations are denied.

       159.    Based on BP’s stack test results and IDEM’s findings, BP violated the Stack

emissions limit at Stack 503-03 on each day from October 11, 2018, to the date of this filing.

These violations are ongoing. Ex. 7; ¶ 92(g).

       ANSWER:         Denied.

                                           Stack 503-04

       160.    BP’s October 12, 2018 stack test reported an average PM10 emissions rate that

exceeded the 0.010 lb/mmBtu Stack emissions limit, and IDEM confirmed that the test results

demonstrated a failure to comply with that limit. See Ex. 7, pgs. 4 & 12; ¶ 92(h).

       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 160 asserts allegations against Defendant, those

allegations are denied.

       161.    Based on BP’s stack test results and IDEM’s findings, BP violated the Stack

emissions limit at Stack 503-04 on each day from October 11, 2018, to the date of this filing.

These violations are ongoing. Ex. 7; ¶ 92(h).

       ANSWER:         Denied.

                                           Stack 503-05

       162.    BP’s August 5, 2015 stack test reported an average PM10 emissions rate that

exceeded the 0.010 lb/mmBtu Stack emissions limit, and IDEM confirmed that the test results

demonstrated a failure to comply with that limit. Ex. 8; ¶ 92(i).




                                                 44
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 45 of 52


       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 162 asserts allegations against Defendant, those

allegations are denied.

       163.    BP’s October 21, 2015 stack test reported an average PM10 emissions rate that

exceeded the 0.010 lb/mmBtu Stack emissions limit, and IDEM confirmed that the test results

demonstrated a failure to comply with that limit. Ex. 13, pgs. 1 & 4; ¶ 92(j).

       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 163 asserts allegations against Defendant, those

allegations are denied.

       164.    Based on a corrected result of 0.021 lb/mmBtu for the November 2-3, 2016 stack

test, IDEM confirmed that the stack test results demonstrated a failure to comply with the 0.010

lb/mmBtu PM10 emissions limit. Ex. 11, pgs. 2 & 5; ¶ 92(k).

       ANSWER:         Both the stack test results and IDEM’s compliance review speak for

themselves. To the extent paragraph 164 asserts allegations against Defendant, those

allegations are denied.

       165.    On April 16, 2019, BP’s stack test for Stack 503-05 recorded an average PM10

emissions rate of 0.0109 lb/mmBtu. April 16, 2019 Performance Test Report for Boiler 36

(excerpted), Ex. 14; ¶ 92(l).

       ANSWER:         The stack test results speak for themselves. To the extent paragraph

165 asserts allegations against Defendant, those allegations are denied.

       166.    The rate of 0.0109 lb/mmBtu reported on the April 16, 2019 stack test exceeds the

Stack emissions limit of 0.010 lb/mmBtu. ¶ 149.




                                                45
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 46 of 52


        ANSWER:         The stack test results speak for themselves. To the extent paragraph

166 asserts allegations against Defendant, those allegations are denied.

        167.    Based on BP’s stack test results and IDEM’s findings, BP violated the Stack

emissions limit at Stack 503-05 on each day from August 5, 2015, to the date of this filing. These

violations are ongoing. Ex. 8; Ex. 11; Ex. 13; Ex. 14; ¶¶ 92(i) – 92(l).

        ANSWER:         Denied.

            COUNT III: Violations of the Requirement to Retest Within 180 Days
               of Each Stack Test Failure at Stacks 503-01 through 503-05

        168.    BP’s Title V permit for the Whiting Refinery requires BP to perform a retest and

demonstrate compliance no later than 180 days after the date of any test failing to demonstrate

compliance with an applicable emissions limitation. See 2018 Title V Permit, Section C.19(b);

see also Ex. 8, pg. 2 (“Please note Section C.19 in your T089-35729-00453 Operating Permit…

requires a retest to demonstrate compliance shall be performed no later than one hundred eighty

(180) days after the date of the test.”).

        ANSWER:         The permit speaks for itself. To the extent paragraph 168 asserts

allegations against Defendant, those allegations are denied.

                                            Stack 503-01

        169.    BP was required to perform a retest to demonstrate compliance at Stack 503-01

by April 6, 2019, no later than 180 days after the failed October 8, 2018 stack test.

        ANSWER:         The law, stack test results, and permit speak for themselves. To the

extent paragraph 169 asserts allegations against Defendant, those allegations are denied.

        170.    BP violated the requirement to retest at Stack 503-01 on each day from April,

2019, to the date of this filing. These violations are ongoing.

        ANSWER:         Denied.



                                                 46
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 47 of 52


                                           Stack 503-02

       171.     BP was required to perform a retest to demonstrate compliance at Stack 503-02

by July 26, 2016, no later than 180 days after the failed January 28, 2016 stack test.

       ANSWER:         The law, stack test results, and permit speak for themselves. To the

extent paragraph 171 asserts allegations against Defendant, those allegations are denied.

       172.    BP violated the requirement to retest at Stack 503-02 on each day from July 27,

2016 to November 1, 2016.

       ANSWER:         Denied.

       173.    BP was required to perform a retest to demonstrate compliance at Stack 503-02

by May 1, 2017, no later than 180 days after the failed November 1-2 stack test.

       ANSWER:         The law, stack test results, and permit speak for themselves. To the

extent paragraph 173 asserts allegations against Defendant, those allegations are denied.

       174.    BP violated the requirement to retest at Stack 503-02 on each day from May 2,

2017 to October 9, 2018.

       ANSWER:         Denied.

       175.    BP was required to perform a retest to demonstrate compliance at Stack 503-02

by April 7, 2019, no later than 180 days after the failed October 9, 2018 stack test.

       ANSWER:         The law, stack test results, and permit speak for themselves. To the

extent paragraph 175 asserts allegations against Defendant, those allegations are denied.

       176.    BP violated the requirement to retest at Stack 503-02 on each day from April 8,

2019, to the date of this filing. These violations are ongoing.

       ANSWER:         Denied.




                                                 47
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 48 of 52


                                           Stack 503-03

       177.    BP was required to perform a retest to demonstrate compliance at Stack 503-03

by April 9, 2019, no later than 180 days after the failed October 11, 2018 stack test.

       ANSWER:         The law, stack test results, and permit speak for themselves. To the

extent paragraph 177 asserts allegations against Defendant, those allegations are denied.

       178.    BP violated the requirement to retest at Stack 503-03 on each day from April 10,

2019, to the date of this filing. These violations are ongoing.

       ANSWER:         Denied.

                                           Stack 503-04

       179.    BP was required to perform a retest to demonstrate compliance at Stack 503-04

by April 10, 2019, no later than 180 days after the failed October 12, 2018 stack test.

       ANSWER:         The law, stack test results, and permit speak for themselves. To the

extent paragraph 179 asserts allegations against Defendant, those allegations are denied.

       180.    BP violated the requirement to retest at Stack 503-04 on each day from April 11,

2019, to the date of this filing. These violations are ongoing.

       ANSWER:         Denied.

                                           Stack 503-05

       181.    BP was required to perform a retest to demonstrate compliance at Stack 503-05

by April 18, 2016, no later than 180 days after the failed October 21, 2015 stack test.

       ANSWER:         The law, stack test results, and permit speak for themselves. To the

extent paragraph 181 asserts allegations against Defendant, those allegations are denied.

       182.    BP violated the requirement to retest at Stack 503-05 on each day from April 19,

2016, to November 2, 2016.

       ANSWER:         Denied.


                                                 48
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 49 of 52


        183.    BP was required to perform a retest to demonstrate compliance at Stack 503-05

by May 2, 2017, no later than 180 days after the failed November 2-3, 2016 stack test.

        ANSWER:             The law, stack test results, and permit speak for themselves. To the

extent paragraph 183 asserts allegations against Defendant, those allegations are denied.

        184.    BP violated the requirement to retest at Stack 503-05 on each day from May 3,

2017, to April 16, 2019.

        ANSWER:             Denied.

Summary of Violations Alleged

        185.    All of BP’s alleged violations of the Clean Air Act are itemized by applicable

requirement in Tables 4, 5, and 6 below; each row is itemized as ¶¶ 186 - 216 of this Complaint.

        ANSWER:             Paragraph 185 purports to reassert allegations against Defendant.

Defendant incorporates all previous Answers as if fully set forth in Paragraphs 1-185 and

denies the summary of the allegations in Paragraphs 186-216 (Tables 4, 5, and 6) below.

                                          Table 4
                   Summary of Boiler PM10 Emissions Limitations Violations

          Applicable                                                            Violations   Violations   Total
   ¶                            Unit            Evidence of Violations
         Requirement                                                            Start Date   End Date     Days
  186                                      2016-2018 Emissions Statements, ¶
                             Boiler 31                                           1/1/2016    10/8/2018    1,011
                                                108(a), ¶ 112(a), ¶ 113
  187                                     10/8/2018 Stack Test & IDEM finding
                              Boiler 31                                         10/8/2018     Ongoing     333
                                                  of noncompliance, ¶ 92(a)
         326 IAC 6.8-2-
  188         6(a)                          Stack Tests & IDEM findings of
                              Boiler 32                                          8/3/2015    10/10/2017   799
                                               noncompliance, ¶¶ 92(b)–(e)
  189                                     10/9/2018 Stack Test & IDEM finding
             0.0075           Boiler 32                                         10/9/2018     Ongoing     332
                                                   of noncompliance, ¶ 92(f)
         lb/mmBtu and
  190   4.28 lb/hr Boiler                  2016-2018 Emissions Statements, ¶
                             Boiler 33                                           1/1/2016    10/11/2018   1,014
           Emissions                            108(c), ¶ 112(c), ¶ 113
           Limitations
  191                                           10/11/2018 Stack Test & 2018
                              Boiler 33                                         10/11/2018    Ongoing     330
                                                 Emission Statement, ¶ 92(g)
  192                                      2016-2018 Emissions Statements, ¶
                             Boiler 34                                           1/1/2016    10/12/2018   1,015
                                                108(d), ¶ 112(d), ¶ 113




                                                       49
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 50 of 52


  193                                      10/12/2018 Stack Test & IDEM finding
                             Boiler 34                                              10/12/2018    Ongoing         329
                                                    of noncompliance, ¶ 92(h)
  194                                          Stack Tests & IDEM findings of
                             Boiler 36                                               8/5/2015     Ongoing         1,493
                                                  noncompliance, ¶¶ 92(i)-(k)
  195                                        2016-2018 Emissions Statements, ¶
                             Boiler 31                                               1/1/2016    10/8/2018        1,011
                                                  108(a), ¶ 112(a), ¶ 113
  196                                       10/8/2018 Stack Test & IDEM finding
                             Boiler 31                                              10/8/2018     Ongoing         333
                                                    of noncompliance, ¶ 92(a)
  197     2018 Title V                         Stack Tests & IDEM findings of
         Permit, Section     Boiler 32                                               8/3/2015    10/10/2017       799
                                                  noncompliance, ¶¶ 92(b)–(e)
            D.24.1
  198                                       10/9/2018 Stack Test & IDEM finding
                             Boiler 32                                              10/9/2018     Ongoing         332
                                                     of noncompliance, ¶ 92(f)
  199         0.0075                         2016-2018 Emissions Statements, ¶
          lb/mmBtu and       Boiler 33                                               1/1/2016    10/11/2018       1,014
                                                  108(c), ¶ 112(c), ¶ 113
         4.28 lb/hr Boiler
  200       Emissions                             10/11/2018 Stack Test & 2018
                             Boiler 33                                              10/11/2018    Ongoing         330
            Limitations                            Emission Statement, ¶ 92(g)
  201                                        2016-2018 Emissions Statements, ¶
                             Boiler 34                                               1/1/2016    10/12/2018       1,015
                                                  108(d), ¶ 112(d), ¶ 113
  202                                      10/12/2018 Stack Test & IDEM finding
                             Boiler 34                                              10/12/2018    Ongoing         329
                                                    of noncompliance, ¶ 92(h)



                                           Table 5
                     Summary of Stack PM10 Emissions Limitations Violations

           Applicable                                                        Violations    Violations    Total
   ¶                         Unit            Evidence of Violations
          Requirement                                                        Start Date    End Date      Days
                              Stack        10/8/2018 Stack Test & IDEM
   204                                                                       10/8/2018     Ongoing          324
                             503-01      finding of noncompliance, ¶ 92(a)
          2018 Title V        Stack      Stack Tests & IDEM findings of
   205   Permit, Section                                                      8/3/2015     Ongoing       1,486
                             503-02         noncompliance, ¶¶ 92(b)–(f)
          D.24.4(b)(2)
                              Stack         10/11/2018 Stack Test & 2018
   206                                                                       10/11/2018    Ongoing          321
                             503-03          Emission Statement, ¶ 92(g)
             0.010
           lb/mmBtu           Stack        10/12/2018 Stack Test & IDEM
   207                                                                     10/12/2018      Ongoing          320
             Stack           503-04      finding of noncompliance, ¶ 92(h)
         Emissions limit
                              Stack      Stack Tests & IDEM findings of
   208                                                                        8/5/2015     Ongoing       1,484
                             503-06        noncompliance, ¶¶ 92(i)-(l)




                                                          50
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 51 of 52


                                         Table 6
                         Summary of Requirement to Retest Violations

           Applicable                        Violations Start                           Total Days Of
   ¶                           Unit                               Violations End Date
          Requirement                             Date                                    Violation

   209                     Stack 503-01         4/7/2019              Ongoing               152

   210                     Stack 503-02        7/27/2016             11/1/2016               97

   211                     Stack 503-02         5/2/2017             10/9/2018              525

   212    2018 Title V     Stack 503-02         4/8/2019              Ongoing               151
             Permit
   213    Section C.19     Stack 503-03        4/10/2019              Ongoing               149

   214                     Stack 503-04        4/11/2019              Ongoing               148

   215                     Stack 503-05        4/19/2016             11/2/2016              197

   216                     Stack 503-05         5/3/2017             4/16/2019              713


                                      AFFIRMATIVE DEFENSES

         1.     The authorized state agency, the Indiana Department of Environmental

Management (“IDEM”), has primary jurisdiction and is addressing the issues raised in this

Complaint.

         2.     The Court should bar this lawsuit and abstain as the issues being raised are being

addressed by IDEM, and federal court actions would be disruptive to IDEM’s efforts.

         3.     This Complaint should be barred under 42 U.S.C. § 7604(b)(1)(B) as the state is

diligently prosecuting enforcement in the applicable venue.

         4.     Some or all of Plaintiff’s claims should be barred as Plaintiff’s use of the credible

evidence rule is not appropriate because it is being relied upon outside the context of the

referenced test methods.

         5.     Some or all of Plaintiff’s claims should be barred because the referenced test

methods produce biased results overstating PM10 condensable emissions.


                                                 51
USDC IN/ND case 2:19-cv-00337-TLS-JEM document 14 filed 12/06/19 page 52 of 52


         6.        Some or all of Plaintiff’s claims should be barred because they rely on agency

guidance and not settled sources of law.

         7.        Some or all of Plaintiff’s claims should be dismissed because they rely on IDEM

staff informal and incorrect conclusions.

         8.        To the extent that the Complaint’s claims compare the Boiler limits to the

emissions from the stack, those claims should be dismissed because the Boiler limits apply only

to the emissions from the Boilers themselves, not to other emission sources in the stack (such as

the SCRs).

         9.        To the extent that the Complaint’s claims suggest that the applicable limits reflect

not-to-exceed values, those claims should be disregarded as the limits are framed in the context

of the referenced test methods, including the averaging period (3-hour average for PM10 limits).

                                        PRAYER FOR RELIEF

         BP Products North America Inc. respectfully requests that the Court enter judgment in

favor of BP Products North America Inc. against Plaintiff for its equitable share of any damages

in an amount to be determined at trial, plus interest, and all other just and proper relief.

                                                 Respectfully submitted,

                                                   s/ E. Sean Griggs

                                                 E. Sean Griggs (17716-49)
                                                 BARNES & THORNBURG LLP
                                                 11 South Meridian Street
                                                 Indianapolis, Indiana 46204
                                                 sean.griggs@btlaw.com
                                                 Direct Line: (317) 231-7793
                                                 Facsimile: (317) 231-7433




DMS ESG 15257474




                                                    52
